UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6101



JAMES C. GREER,

                                              Plaintiff - Appellant,

          versus


GENE M. JOHNSON, in his individual and
official capacities as Director of the VA
Department of Corrections; JOHN JABE, in his
individual and official capacities as Deputy
Director of VA Department of Corrections
(Operations); TRACY RAY, in his individual and
official capacities as Warden of Red Onion
State Prison; JERRY ARMENTROUT, in his
individual   capacity;   K.  CHRIS,   in   his
individual capacity; RICHARD FLEMING, SR., in
his individual capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:05-cv-00701-gec)


Submitted: May 16, 2006                          Decided: May 23, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. Greer, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          James    C.   Greer   appeals     the    district   court’s    orders

dismissing his 42 U.S.C. § 1983 (2000) suit for failure to state a

claim on which relief could be granted and denying his motion for

reconsideration.        We   have   reviewed      the    record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Greer v. Johnson, No. 7:05-cv-00701-gec

(W.D. Va. Dec. 8, 2005; Jan. 3, 2006).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        AFFIRMED




                                    - 3 -